DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-3, 5-6, 8-12, 14-15, and 17-24 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 10/13/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 10/13/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception have been fully considered, but are not persuasive.
Notably, Applicant argues that the claims provide a practical application by improving technology. The instant claims are asserted to improve the field of electric commerce and solve the problem of consumers feeling overwhelmed by the sheer quantity of available options in multiple locations by automatically generating an authorization request message formatted according to proprietary communication standard and mapping information obtained into the designated data fields. The items from multiple merchants are also aggregated to be searched. Further arguments are made that the merchant point-of-sale systems are required to generate the authorization request messages and that the 
Examiner respectfully disagrees. The problem of consumers being overwhelmed by the sheer quantity of available options in multiple locations is not a technical problem, but a commercial problem. The use of the proprietary communication standard merely connects the economic problem to be performed over the internet. Shopping options is not a technical issue, but a commercial one and an abstract idea. The data aggregator merely represents data collection and is recited at a high level of generality. Furthermore, the automatic generation of an authorization request message is merely automating the process of authorizing payment, and is not an improvement or change to any technology. The information is merely automatically inserted into the proper fields for a request. The merchant point-of-sale systems are only required to implement the abstract idea over the internet. The unconventional location and time of the generation of the authorization request message is also unrelated to technology, but only unconventional within the abstract idea, unlike in Bascom, which provided an unconventional arrangement that resulted in a technical improvement by taking advantage of the ability of the ISPs to identify individual accounts that communicate with the ISP server, and associate a request for internet content with a specific individual account, instead of providing individual filtering local servers.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8-12, 14-15, and 17-24 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:


Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of compiling and selling items from a plurality of merchants:
receive merchant data, wherein the merchant data associated with each of the plurality of merchants includes a merchant identifier for each merchant and product data for each product offered for sale by each merchant, wherein the product data includes a product identifier for each product and a product descriptor for each product, and wherein the product descriptor includes a description of each product offered for sale; 
receive a product request message, wherein the product request message includes at least one requested product identifier and at least one requested product descriptor associated with each requested product identifier, and wherein each requested product descriptor includes a requested product description; 
receive a selection message, the selection message initiated by a selection from the list including merchant selection data including i) a selected product identifier associated with one of the displayed match products and ii) a product quantity associated with the selected product identifier, iii) a user identifier corresponding to a user, wherein the selected product identifier is associated with a selected merchant identifier corresponding to the merchant associated the selected product on the list; 
aggregate the at least one match product descriptor;
display a respective match product associated with each aggregated at least one match product descriptor in the form of a list, the list structured to display, for each displayed match product, a corresponding merchant of the plurality of merchants and a corresponding price listed by the corresponding merchant;
generate, using the merchant selection data, an authorization request message formatted according to the proprietary communications standard of the interchange network, the proprietary communications standard designating a required content of a plurality of data fields, wherein the generate step comprises:
inserting user account data associated with the user identifier into a first data field designated for a payment account number,
inserting the selected merchant identifier into a second data field designated for a payment acceptor identifier, and 
inserting a price corresponding to the selected product identifier into a third data field designated for a transaction identifier; 
prior to transmitting the merchant selection data to the merchant, transmit the authorization request message to an issuer computing device of an issuer of the payment account number; 
transmit the authorization response message and the merchant selection data to one or more merchants;
receive, from the one or more merchants, a confirmation indicating that the selected product identifier and the product quantity are available to the user; and 
transmit the authorization response message and the confirmation to the client.

The recited limitations above set forth the process for aggregating and selling items of a plurality of merchants. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as the steps of:
at least one data aggregator computing device communicatively coupled to a central database and to an interchange network;
a plurality of merchant computing devices
a user computing device and client application
store the merchant data within the central database by mapping the merchant data using the merchant identifier; 
perform a look up within the central database for at least one match product descriptor including a match description matching the requested product description, wherein each at least one match product descriptor is associated with a match product identifier; 
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Although the claims recite computing devices and databases, the data aggregator system is described with a high level of generality as including a processor for executing instruction that can be executed within a variety of different operating systems with storage devices and memory, and coupled to a communication interface in paragraphs [0085-0089] of Applicant’s specification. Furthermore, the database can be any body of data of known types of databases, such as Oracle, MySQL, etc. (specification: [0043]). The user device is also recited with a high level of generality, simply being described as having a processor, memory, display, and input devices (specification: [0080-0083]). 
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receive merchant data…, etc.), performing repetitive calculations(generate an authorization request message…, etc.), and storing and retrieving information in memory (store the merchant data…, perform a lookup…, etc.) (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applied to all statutory categories of invention. Regarding independent claim 10 (method) and independent claim 19 (non-transitory computer-readable storage media), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claim 1 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (system). As such, claims 10 and 19 are rejected for at least similar rationale as discussed above.


Thus, dependent claims 2-3, 5-6, 8-9, 11-12, 14-15, 12-18, and 20-24 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 10, and 19.


Allowable Subject Matter
The claims are allowable over the prior art for the reasons as indicated in the previous Office Action mailed on 6/16/2021.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625